Case: 15-60440      Document: 00513135967         Page: 1    Date Filed: 07/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 15-60440
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                              July 30, 2015
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

STEVE MORRIS, III,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:15-CR-29


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Steve Morris, III, appeals the district court’s denial of his motion to
revoke the magistrate judge’s detention order. He argues that the facts do not
support a finding that he is either a flight risk or a danger to the community.
       This court will uphold a district court’s pretrial detention order if it is
supported by the proceedings below, a deferential standard of review that this
court equates to an abuse of discretion standard. United States v. Rueben, 974


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60440    Document: 00513135967     Page: 2    Date Filed: 07/30/2015


                                 No. 15-60440

F.2d 580, 586 (5th Cir. 1992). A judicial officer may order a defendant detained
pending trial if he finds by a preponderance of the evidence that “no condition
or combination of conditions will reasonably assure the appearance of the
person,” or by clear and convincing evidence that “no condition of combination
of conditions will reasonably assure . . . the safety of any other person and the
community.” 18 U.S.C. § 3142(e); see United States v. Fortna, 769 F.2d 243,
250 (5th Cir. 1985). As Morris concedes, a rebuttable presumption that “no
condition or combination of conditions will reasonably assure the appearance
of the person as required and the safety of the community” applies to him. See
§ 3142(e)(3)(A).
      The record evidence supports the district court’s affirmance of the
detention order. See § 3142(g); Rueben, 974 F.2d at 586. Morris has been
charged pursuant to 21 U.S.C. §§ 841, 846 with conspiracy to distribute and
dispense controlled substances and 56 counts of distributing and dispensing
controlled substances outside the scope of professional practice, and he faces
very lengthy maximum sentences if convicted.              The Government has
substantial evidence against Morris, including 22 visits to Morris’s clinic by
two confidential informants and two undercover agents, showing that Morris
conducted cursory or no physical examinations prior to providing the
prescriptions and provided no follow-up treatment. Morris has overseas ties
to Thailand as his wife and child live there, he travels there twice a year, and
he regularly sends money to Thailand. He has no ties to the Southern District
of Mississippi other than his clinic; he has a permanent residence in Tampa,
Florida; he owns an apartment in New Orleans, Louisiana, and keeps at least
one other apartment there; and his primary place of employment is in Arizona.
The Government identified at least 19 bank accounts to which he is a signatory
and his cash deposits exceed his reported income.             Although he has



                                       2
    Case: 15-60440    Document: 00513135967      Page: 3   Date Filed: 07/30/2015


                                 No. 15-60440

surrendered his passport, that does not preclude his ability to flee given his
resources.
      In addition to a flight risk, the record supports a finding of danger to the
community.    Morris is charged with improperly distributing prescription
drugs, and he has a disciplinary history with the Mississippi Medical Review
Board that includes noncompliance with a consent order barring him from
prescribing weight loss medication. See e.g., Rueben, 974 F.2d at 586 (noting
that the risk of continued trafficking of narcotics constitutes a risk to the
community).
      The evidence supports the district court’s determination that no
condition or combination of conditions of release would assure Morris’s
appearance and the safety of the community if he is released pending trial. See
Rueben, 974 F.2d at 586; Hare, 873 F.2d at 798. Morris has failed to overcome
the presumption and he has not shown that the district court abused its
discretion in affirming the detention order. See Rueben, 974 F.2d at 586.
      AFFIRMED.




                                        3